Citation Nr: 1105962	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active service from March 1952 to March 1954.  
The Veteran died in August 2008, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 decision by the RO in Denver, 
Colorado that denied entitlement to accrued benefits.  

In its November 2008 decision, the RO granted entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318.


FINDINGS OF FACT

1.  The Veteran died in August 2008, and the appellant is his 
widow.

2.  The appellant filed her claim for accrued benefits in 
September 2008, within one year of the Veteran's death.

3.  At the time of the Veteran's death, there were no due but 
unpaid benefits to which the Veteran was entitled at death under 
existing ratings or decisions or those based on evidence in the 
file at date of death.

4.  The Veteran had no claims pending at the time of his death.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2008.

This case is one in which the law is dispositive of the issue.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such 
circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility that 
any further assistance would aid her in substantiating this 
claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).

Analysis

The appellant contends that she is entitled to accrued benefits.  
She essentially contends that the Veteran should have been rated 
100 percent disabling from the date of his separation from 
service until his death.

The Veteran died in August 2008.  He was survived by his spouse, 
the appellant.  She filed her claim for accrued benefits in 
September 2008.

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for decisions 
or those based on evidence in the file at the date of death, and 
due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 
38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  Moreover, an application for accrued 
benefits must be filed within one year after the date of death.  
38 C.F.R. § 3.1000 (c) (2010).  This claim was timely filed.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) concluded that for a 
surviving spouse to be entitled to accrued benefits, a veteran 
must have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating or 
decision. Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
Federal Circuit noted that a consequence of the derivative nature 
of the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim upon 
which to derive his or her own application.  Id., at 1300.

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the payment 
of accrued benefits.  The revision to the statute applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died after the date of enactment, in August 2008.  
Therefore, the appellant's derivative claim is considered under 
the amended version of 38 U.S.C.A. § 5121(a), which, as 
mentioned, repealed the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of an award 
for accrued benefits.  

An accrued benefits claim is, under the law, derivative of, but 
separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued 
benefits, the claimant is bound by the same legal requirements to 
which the Veteran would have been bound had he survived to have 
his claims finally decided.

In adjudicating the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the time 
of the Veteran's death may be considered. 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  

A review of the file reflects that during the Veteran's lifetime, 
he had a 40 percent combined service-connected disability rating 
for several disabilities from March 1954.  In April 2003, he 
filed claims for service connection (including for posttraumatic 
stress disorder (PTSD)) and for increased ratings. 

In an August 2003 rating decision, the RO granted service 
connection and a 100 percent rating for PTSD, as well as service 
connection for several other disabilities, and special monthly 
compensation.  The effective date for the grant of service 
connection for PTSD and the 100 percent rating was April 9, 2003.  
Although the Veteran was notified of this decision by a letter 
dated in August 2003, he did not file an appeal.  Therefore, that 
decision, including the effective date for the grant of service 
connection and a 100 percent rating for PTSD, became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In December 2007, the RO received a letter from a U.S. Senator, 
enclosing a November 2007 letter from the appellant and the 
Veteran.  She said the Veteran had many problems throughout his 
life due to PTSD.  She noted that his prior 40 percent disability 
rating did not include PTSD.  A specific claim was not identified 
in this letter.

A claim for VA benefits, whether formal or informal, must be in 
writing and must identify the benefit sought.  38 U.S.C.A. § 
5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 
(1999).

A December 2007 Report of Contact between a RO employee and the 
Senator's staff member reflects that the staff member related 
that the Veteran was asking for retroactive payments for service-
connected disability from 1953 to 2002.  The RO informed the 
staff member that clarification was needed from the Veteran to 
identify the disabilities for which he was claiming an earlier 
effective date.  The Senator's staff member stated that he would 
contact the Veteran and get back to the RO on a later date.  No 
further communication was received from the Veteran or the 
Senator as to any claim.  

In an August 2009 statement, the appellant asserted that the 
Veteran should have been rated as 100 percent disabled from the 
date of his separation from service.  She said that at the time 
he originally applied for VA benefits, "he was not aware that he 
could file for all that he was entitled to and was not informed 
by the VA."

The claims file does not contain a pending, unadjudicated claim 
from the Veteran for an earlier effective date for PTSD.  The 
Board observes that even if the letter received from the 
appellant and the Veteran in December 2007 were construed as a 
claim by the Veteran for an earlier effective date for service 
connection for PTSD, it would be a freestanding claim for 
retroactive payments (i.e., a claim for an earlier effective 
date), which is prohibited by governing law.  VA statutes and 
regulations do not provide for a "freestanding claim" for an 
earlier effective date to be raised at any time in the future.  
See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The evidence demonstrates that the Veteran did not have any 
claims pending at the time of his death.  As such, there is no 
entitlement to accrued benefits, and the claim must be denied due 
to the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

ORDER

Accrued benefits are denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


